Citation Nr: 0433963	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
service connection for psychiatric disability was previously 
denied in an unappealed rating decision of August 1998 on the 
basis that the claim was not well grounded.  The current 
claim for service connection for psychiatric disability was 
received in May 2001.  In accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the RO adjudicated the claim on a de novo basis in 
November 2001. 


REMAND

The Board notes that the veteran has reported that he 
received treatment at the Oakland, California, VA Medical 
Center (VAMC) in November 1972 for a head injury.  He also 
asserted that he initially received treatment at the Oakland 
VAMC for his psychiatric condition in April or May 1977.  At 
that time, he escaped a locked ward and left the hospital 
against medical advice.  He also reported treatment at the 
Western Psychiatric Hospital in Pittsburgh, Pennsylvania, in 
1979 or 1980.  Records from the Oakland VAMC from 1972 and 
1977 and the Western Psychiatric hospital in 1979 and 1980 
are not presently of record.  As these records are 
potentially supportive of the veteran's claim, efforts should 
be made to associate them with the claims folder.  

In addition, following all indicated record development, the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present psychiatric 
disorders.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (West 2002), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
obtain and submit any outstanding medical 
evidence pertinent to his claim or 
provide the RO with the information and 
authorization necessary to obtain such 
evidence on his behalf.  

In particular, the RO should request the 
veteran to provide the information and 
authorization necessary for the RO to 
obtain records pertaining to psychiatric 
treatment at the Western Psychiatric 
Hospital in Pittsburgh, Pennsylvania, in 
1979 and 1980.  

In addition, the veteran should be 
informed that if he is able to do so, he 
should submit medical evidence, such as a 
statement from a physician, supporting 
his contention that his current acquired 
psychiatric disability is related to his 
active service.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  In any event, the RO should obtain 
copies of all available, pertinent 
treatment records from the Oakland VAMC 
in 1972 and 1977.

4.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and etiology of any currently acquired 
psychiatric disorder.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed. 

Based upon the examination results and 
the review of the claims folder, the 
examiner should answer the following 
questions with respect to each currently 
present acquired psychiatric disorder:

a.  Is at least as likely as not 
that the disorder was present in 
service and if so, did the disorder 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?  

b.  With respect to any such 
disorder which the examiner believes 
existed prior to the veteran's 
entrance onto active duty, did the 
disorder clearly and unmistakably 
undergo no chronic increase in 
severity during or as a result of 
service?

c.  With respect to any current 
psychiatric disorder which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service to 
include his in-service head injury?

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should adjudicate the 
veteran's claim on a de novo basis.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




